DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent February 15, 2021, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 8, and 15 is/are in independent form.  Claim(s) 1, 5, 8, 12, and 15 is/are currently amended; claim(s) 2-4, 6-7, 9-11, 13-14, and 16-20 is/are original.
	
Response to Amendment
The amendments to the Specification are acknowledged and have been entered into the record.

Drawings
The Drawings filed January 4, 2019 have been accepted by the Examiner.

Response to Arguments
Applicant’s arguments, see page 9 lines 15-16, filed February 15, 2021, with respect to claim 15 have been fully considered and are persuasive.  The objection to claim 15 has been withdrawn.

Applicant’s arguments, see page 9 line 22 – page 10 line 5, filed February 15, 2021, with respect to the Specification have been fully considered and are persuasive.  The objection to the Specification has been withdrawn. 
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive.  Applicant argues that the additional elements beyond the abstract idea are integrated into a technological improvement at step 2A.  The Examiner argues that the additional elements of receiving and transmitting steps are insignificant extra-solution activity.  Nevertheless, the additional elements of the amended claim, taken as a whole, recite an unconventional network arrangement.  The claims recite an arrangement of the transmissions from the client to the confirmation gateway, and then to the knowledge providers to update a map database.  The Examiner argues that is an unconventional network arrangement for improving map database technology in a decentralized way.  Therefore, the rejection under 35 U.S.C. § 101 withdrawn due to analysis at step 2B.  See MPEP 2106.05(d)(III), which recites:
“For example, in BASCOM, even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amounted to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art. BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).”


Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. § 102, the Examiner now relies on a new embodiment and mapping using the same reference to address the Applicant’s arguments.
Applicant argues that US 2010/0198503 A1 (“Beckner”) does not teach a plurality of knowledge providers.  The Examiner respectfully disagrees.  In the newly mapped rejection, the plurality of processor-driven formulas for different kinds of confidence scores (Beckner Para [0068]) map to the plurality of knowledge providers.
Applicant argues that Beckner does not teach element of a data profile having a common parameter with the location-specific geographic-related information.  The Examiner respectfully disagrees.  In the newly mapped rejection, the data profile in Beckner’s Figure 2 has a common location information specified by a location ID.
Applicant argues that Beckner does not teach that the knowledge providers are based on a profile.  The Examiner respectfully disagrees.  At least one knowledge-providing equations (Beckner, Para [0068]) has the variable “C,” which is based on input from the data profile in Beckner’s Figure 2.
Applicant argues that Beckner does not teach information indicating the data profile for which knowledge providers are capable of creating a confidence level.  The Examiner respectfully disagrees.  The knowledge-providing equations (Beckner, Para [0068]) output the claimed confidence scores based on the profile in Figure 2.

In summary, based on Applicant’s amendment, the Examiner needed to rely on a new embodiment contained within the same reference, Beckner, to teach the specific elements in the amended claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “…based a…” instead of “…based on a…” in line 6.  Appropriate correction is required.
For the purpose of examination, the Examiner will assume that Applicant intended “…based on a…” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0198503 A1 (“Beckner”).

	As to claim 1, Beckner teaches a method for cross-checking reliability of data (Beckner Figure 5), the method comprising:
(Beckner Para [0069]: receiving a modification request including a location identifier);
identifying (Beckner Para [0065]: identifying the computation of a quality score) one or more knowledge providers from a plurality of knowledge providers (Beckner Para [0068]: identifying the formula “Y=α*A+γ*C” from a variety of formulas to provide knowledge) to determine one or more confidence levels for the data of the client request (Beckner Para [0068]: to determine a confidence level for “place” knowledge) based a data profile of the one or more knowledge providers (Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”), wherein the data profile of the one or more knowledge providers (Beckner Para [0067]: Figure 2 shows the data profile that variable “C” is based on) includes at least one common parameters with the geographic-related information associated with the specific location (Beckner Figure 2 Para [0033]: the profile includes the “Location ID” parameter, which is part of the modification request in Para [0069]);
causing the transmission at least some of the geographic-related information of the client request to the one or more knowledge providers (Beckner Para [0069]-[0070]: analyzing the information including the location identifier using the knowledge providing formulas described in Beckner [0068]);
receiving (Beckner Para [0070]: receiving score analysis) one or more confidence levels of the geographic-related information (Beckner Para [0068]: one or more confidence levels of the place) based on a comparison of the (Beckner Para [0067]: based on the location ID and the profile associated with the location ID as inputs to the knowledge providing formula); and
providing an indication of the one or more confidence levels (Beckner Para [0068]: providing scores that are indications of confidence levels), wherein the indication of the one or more confidence levels is used to update a map database (Beckner Para [0070]: changing the profile record for a map described in Para [0079]).

As to claim 2, Beckner teaches the method according to Claim 1, wherein determining the one or more confidence levels comprises comparing the one or more confidence levels to one another to determine a combined confidence level (Beckner Para [0068]: combining the confidence level for the location to the confidence level of the type of location for a combination confidence level).

As to claim 3, Beckner teaches the method according to Claim 2 further comprising causing the transmission of a signal based on the one or more confidence levels, wherein the signal based on the one or more confidence levels includes the combined confidence level (Beckner Para [0048]: transmitting to the content receiver a signal of the accuracy or reliability of the content based on the combined confidence information described in Para [0068]).

(Beckner Para [0068]: one module provides a confidence level of location and place).

As to claim 5, Beckner teaches the method according to Claim 1 further comprising receiving, from at least one of the one or more knowledge providers, information indicating the data profile for which the one or more knowledge providers are capable of creating a confidence level (Beckner Para [0049]: receiving, from the content quality system, the quality type of the geographical information for which the content quality system is capable of creating a confidence level described in Para [0068]).

As to claim 6, Beckner teaches the method according to Claim 5, wherein the information also identifies one or more locations for which the at least one of the one or more knowledge providers are capable of creating the confidence level  (Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”).

As to claim 7, Beckner teaches the method according to Claim 1, wherein the one or more knowledge providers are pipelines (Beckner Para [0068]: the formula for “A” feeds into the confidence formulas, and therefore are pipelined formulas) or repositories (Beckner Para [0068]: the knowledge providers are repositories of formulas).

As to claim 8, Beckner teaches an apparatus for cross-checking reliability of data (Beckner Figure 5), the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to:
receive a client request containing data in the form of geographic-related information associated with a specific location (Beckner Para [0069]: receiving a modification request including a location identifier);
identify (Beckner Para [0065]: identifying the computation of a quality score) one or more knowledge providers of a plurality of knowledge providers (Beckner Para [0068]: identifying the formula “Y=α*A+γ*C” from a variety of formulas to provide knowledge) to determine one or more confidence levels for the data of the client request (Beckner Para [0068]: to determine a confidence level for “place” knowledge) based on a data profile of the one or more knowledge providers (Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”), wherein the data profile of the one or more knowledge providers (Beckner Para [0067]: Figure 2 shows the data profile that variable “C” is based on) includes at least one common parameter with the geographic-related information associated with the specific location (Beckner Figure 2 Para [0033]: the profile includes the “Location ID” parameter, which is part of the modification request in Para [0069]);
cause the transmission at least some of the geographic-related information of the client request to the one or more knowledge providers (Beckner Para [0069]-[0070]: analyzing the information including the location identifier using the knowledge providing formulas described in Beckner [0068]);
determine (Beckner Para [0070]: score analysis) one or more confidence levels of the geographic-related information (Beckner Para [0068]: one or more confidence levels of the place) based on a comparison of the geographic-related information and a known resource associated with the specific location by the one or more knowledge providers (Beckner Para [0067]: based on the location ID and the profile associated with the location ID as inputs to the knowledge providing formula); and
provide an indication of the one or more confidence levels (Beckner Para [0068]: providing scores that are indications of confidence levels), wherein the indication of the one or more confidence levels is used to update a map database (Beckner Para [0070]: changing the profile record for a map described in Para [0079]).

As to claim 9, Beckner teaches the apparatus according to Claim 8, wherein the determination of one or more confidence levels comprises comparing the one or more confidence levels to one another to determine a combined confidence level (Beckner Para [0068]: combining the confidence level for the location to the confidence level of the type of location for a combination confidence level).

As to claim 10, Beckner teaches the apparatus according to Claim 9, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to cause the transmission of a signal based on the one or more confidence levels, wherein the signal based on the one or more confidence levels includes the combined confidence level (Beckner Para [0048]: transmitting to the content receiver a signal of the accuracy or reliability of the content based on the combined confidence information described in Para [0068]).

As to claim 11, Beckner teaches the apparatus according to Claim 8, wherein the one or more knowledge providers comprise a primary knowledge provider which provides an initial confidence level of the geographic-related information (Beckner Para [0068]: one module provides a confidence level of location and place).

As to claim 12, Beckner teaches the apparatus according to Claim 8, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to receive, from at least one of the one or more knowledge providers, information indicating the data profile for which the one or more knowledge providers are capable of creating a confidence level (Beckner Para [0049]: receiving, from the content quality system, the quality type of the geographical information for which the content quality system is capable of creating a confidence level described in Para [0068]).

As to claim 13, Beckner teaches the apparatus according to Claim 12, wherein the information also identifies one or more locations for which the at least one of the one or more knowledge providers are capable of creating the confidence level (Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”).

As to claim 14, Beckner teaches the apparatus according to Claim 8, wherein the one or more knowledge providers are pipelines (Beckner Para [0068]: the formula for “A” feeds into the confidence formulas, and therefore are pipelined formulas) or repositories (Beckner Para [0068]: the knowledge providers are repositories of formulas).

As to claim 15, Beckner teaches a method for cross-checking reliability of data (Beckner Figure 5), the method comprising: 
receiving a client request containing a geographic-related information associated with a specific location (Beckner Para [0069]: receiving a modification request including a location identifier);
coupling (Beckner Para [0065]: identifying the computation of a quality score) with at least one knowledge provider of a plurality of knowledge providers via a confirmation gateway to transmit data (Beckner Para [0068]: identifying the formula “Y=α*A+γ*C” from a variety of formulas to provide knowledge via a processor), wherein the at least knowledge provider provides information defining a data profile for which the at least one knowledge providers can create a confidence level (Beckner Para [0068]: to determine a confidence level for “place” knowledge) ;
causing the transmission of the geographic-related information to at least one of the at least one knowledge provider coupled with the confirmation gateway based on the data profile provided from each knowledge provider (Beckner Para [0069]-[0070]: analyzing the information including the location identifier using the knowledge providing formulas described in Beckner [0068]); and
providing an indication of one or more confidence levels based on one or more confidence levels determined by at least one of the at least one knowledge provider that was transmitted the geographic-related information (Beckner Para [0068]: providing scores that are indications of confidence levels), wherein the indication of the one or more confidence levels is used to update a map database (Beckner Para [0070]: changing the profile record for a map described in Para [0079]).

As to claim 16, Beckner teaches the method according to Claim 15, wherein the confidence level provided by at least one knowledge provider is compared to one another to determine a combined confidence level (Beckner Para [0068]: combining the confidence level for the location to the confidence level of the type of location for a combination confidence level).

(Beckner Para [0048]: transmitting to the content receiver a signal of the accuracy or reliability of the content based on the combined confidence information described in Para [0068]).

As to claim 18, Beckner teaches the method according to Claim 15, wherein the at least one knowledge provider comprises a primary knowledge provider which provides an initial confidence level of the geographic-related information (Beckner Para [0068]: one module provides a confidence level of location and place).

As to claim 19, Beckner teaches the method according to Claim 16 further comprising providing the client with information relating to one or more confidence levels determined by the at least one of the at least one knowledge provider (Beckner Para [0049]: receiving, from the content quality system, the quality type of the geographical information for which the content quality system is capable of creating a confidence level described in Para [0068]).

As to claim 20, Beckner teaches the method according to Claim 19, wherein the information received from the knowledge providers also includes one or more locations for which the at least one of the at least one knowledge provider can (Beckner Para [0067]: confidence level calculation is based on profile information which determines the variable “C”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0347353: Figure 5
US 2013/0170752 A1: Figures 3-5.
The following art has previously been made of record:
US 2016/0314127 A1: crowdsourcing of geospatial data and monitoring of the data quality and confidence level.
US 2020/0110817 A1: Pertinent because of quality assurance for map feature localization.
US 2013/0262530 A1:  See Figure 4 for certifying location data.
US 2016/0364427 A1:  Pertinent for assessing data accuracy of a plurality of data records.
	Roche, Stephane, Eliane Propeck-Zimmermann, and Boris Mericskay. "GeoWeb and crisis management: Issues and perspectives of volunteered geographic information." GeoJournal 78, no. 1 (2013): 21-40.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        April 13, 2021